REGAN, Judge.
Plaintiff, Francis X. Elliott, and his sub-rogee insurer, Audubon Insurance Company, instituted this suit against defendant, R. B. Martin, endeavoring to recover the respective sums of $50 and $526.90, representing property damage incurred on September 19, 1951, at about 1:30 a. m., as the result of an intersectional collision in Pry-tania and Soniat Streets, in the City of New Orleans, between Elliott’s 1950 Hudson Sedan and Martin’s 1942 Hudson automobile.
Defendant answered and admitted the occurrence of the accident, but asserted that the proximate cause thereof was the negligence of Elliott and, in the alternative, pleaded contributory negligence. Defendant then reconvened claiming the sum of $377.81 representing property damage incurred by his automobile.
From a judgment dismissing both the-main and the reconvention al demands,, plaintiffs have prosecuted this appeal. Defendant has neither appealed nor answered the appeal, hence the reconventional demand is not before us.
The record reveals that the accident occurred in the intersection of Prytania and'. Soniat, both of which are paved and two-way streets. Prytania Street is the right-of-way street since traffic moving from Soniat Street into the intersection is controlled by stop signs. The intersection was well lighted and the vision of the drivers-was not obstructed. Elliott’s automobile was-being driven in Prytania Street towards-Audubon Park. Defendant’s automobile-was travelling in Soniat Street towards-the river. He obeyed.the stop sign before entering Prytania Street. The collision occurred in the uptown river portion of the intersection. After the impact defendant’s automobile came to an immediate stop at the situs of the accident. On the other hand, Elliott’s automobile, although he insisted that he was travelling at a speed of only twenty miles per hour, continued on its-course a distance of thirty feet or more,, mounted a curbing, demolished an iron pick*256et fence of a house located in the uptown river corner and severely damaged the concrete steps thereof. The accident occurred, at 1:30 a.m., and the only eye-witnesses. thereto were the operators of the respective vehicles.
The trial judge found as a fact that “both automobiles were approaching the intersection without regard to the other until a collision actually happened, so both were guilty of negligence in not keeping a lookout” and “that plaintiff’s speed was far’ in excess of: twenty miles per hour.”
We have carefully examined the record and are in accord with the factual result reached by the trial judge.
For the reasons assigned the judgment appealed from is affirmed.
Judgment affirmed.